Citation Nr: 1504608	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-33 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from February 1969 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in January 2014.  This matter was originally on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas; but not manifested by total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no higher, for PTSD has been approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the Board's January 2014 Remand, the RO obtained VA treatment records from November 2012, scheduled VA examinations, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's January 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2012 and March 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in March 2014. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, a 50 percent evaluation is assigned when the service-connected mental disorder is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

VA treatment records from February 2012 indicate that the Veteran's chief complaints were increased problems with anxiety related to PTSD and unemployment for many months.  The Veteran described his mood as anxious and reported an increase in nightmares over the past five years, awaking from sleep at 3:00 a.m., and being unable to fall back to sleep.  The Veteran reported feeling antsy without working and noted some decrease in concentration and focus.  The Veteran denied psychotic symptoms, suicidal ideation, and homicidal ideation.  On mental status examination, the Veteran related in a cooperative manner, his processes were goal directed, and his thought associations were intact.  He was oriented to person, place, date, time, and situation.  His mood was anxious, his affect was full range, and no psychotic, hypomanic, manic, or paranoid determinants were present.  The provider diagnosed PTSD, and assigned a Global Assessment of Functioning (GAF) score of 50.  He was started on Citalopram for mood.  

The Veteran underwent VA PTSD examination in February 2012.  At that time, the Veteran reported that he and his wife got along "good," that he had several friends but did not do much with them except have coffee with one every week or two, and that he did not have many interests or activities other than motorcycling.  The examiner noted that the symptoms of the Veteran's PTSD included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the most troubling symptoms were poor sleep and nightmares and noted that the Veteran often awakened sweating and finding it necessary to get up, walk around the house, and check to make sure no one was trying to break into the house.  The Veteran also reported that sometimes he felt quite depressed and often just sat around the house all day after he cared for the animals on his hobby farm and that the littlest things could make him angry such as his wife doing things slowly or doing things in ways he did not like.  The examiner also noted that the Veteran was often troubled by thoughts of his combat experiences in Vietnam, and felt that he could not get close to others because he might lose them.   

The examiner noted that on clinical testing, Minnesota Multiphasic Personality Inventory (MMPI-2) and Millon Clinical Multiaxial Inventory (MCMI-III), demonstrated that the Veteran's psychological and emotional functioning looked worse on previous testing in January 2009; that compared to the MMPI-2 taken in January 2009, the most recent protocol appeared relatively benign with greater validity and fewer elevated clinical scales.  The examiner also noted that the Beck Anxiety Index (BAI) was suggestive of moderate to severe anxiety and severe depression. 

The examiner diagnosed PTSD, and assigned a GAF score of 50.  The examiner commented that the Veteran had moderate to serious symptoms of anxiety and depression and moderate to serious impairment in social and occupational functioning and determined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.       

VA treatment records indicate that in April 2012, the Veteran noted some anxiety, adequate sleep with waking at 3:00 a.m. but being able to fall back to sleep.  In November 2012, he reported depressed mood and insomnia.  In February 2013, the Veteran reported fair mood with irritability and insomnia.  

The Veteran underwent VA examination in April 2013 at which time he reported that the overall quality of his relationship with his wife as okay and his relationships with his children/ grandchildren were pretty good.  The Veteran denied having coffee with his friend during the winter due to his focus on his animals and their health problems.  He did note, however, that he liked to play cards with his son and daughter-in-law and that he had one friend with whom he would go out and ride his motorcycle.  The examiner noted that the Veteran began seeing a VA provider in April 2012 for medication management and supportive therapy, that he began taking medication in January 2013, and that he was currently taking Citalopram HCL 20mg.     

On mental status examination, the Veteran was cooperative and forthcoming throughout the evaluation, his psychomotor activity was within normal limits, and he made good eye contact and looked away at times as well.  The Veteran was alert and oriented to person, place, time, date, and situation.  His speech was unremarkable in terms of rate, rhythm, volume, and tone.  The overall production of speech was normal and spontaneous.  The Veteran's thought processes were logical, coherent, linear, and goal directed.  His thought content was clear.  He appeared to be a reliable historian.  His mood appeared slightly dysphoric, his affect was full range, and he denied all symptoms of psychosis and did not appear to be responding to internal stimuli.  The Veteran denied current suicidal and homicidal ideation, intent, and plan.  General fund of information was adequate and consistent with persons who function in the average range of intellectual capacity.  The examiner noted that the symptoms of the Veteran's PTSD included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The examiner noted that clinical testing, MMPI-2, Beck Depression Inventory-2 (BDI-II), and BAI, was suggestive of moderate to severe degree of distress including moderate to severe anxiety and severe depression.  The examiner noted, however, that the Veteran's scores on the BDI-II and BAI were somewhat inconsistent with observations as his affect was full range, he easily engaged in discussion, he responded to humor, and he smiled/laughed easily.  The examiner noted that his self-reported severity of symptoms during the interview were consistent with psychological testing.   

The examiner diagnosed PTSD, and assigned a GAF score of 53.  The examiner determined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.     

VA treatment records dated in June 2013 and January 2014, indicate that the Veteran reported stable, not depressed mood and restful sleep.  On each occasion, the Veteran reported that his appetite was good, his energy was at least fair, he was able to able to maintain focus as needed, and he had no memory concerns.  On mental status examination, the Veteran was adequately dressed and groomed.  He answered all questions asked in a forthcoming manner.  He was alert, oriented, and without psychotic symptoms; his thought processes were goal directed; and his thought associations were intact.  He denied current suicidal or homicidal ideation, intent or plan; and he maintained eye contact and was cooperative.

The Veteran underwent VA examination in February 2014 at which time he reported that he had been unemployed since November 2010.  He described the overall quality of his relationship with his wife as "pretty good" and noted that his wife continued to take care of him.  He described his relationships with three of his children as good, his relationship with one of his children as bad, and his relationships with all of his grandchildren as very good.  The Veteran reported more social involvement as well as getting together with a neighbor once a week to talk and drink a couple of beers.  The Veteran also reported that one of his sons frequently visited with his children (at least a couple of times a week), that his children came over for supper at least weekly, that he went to the VFW about twice a month, and that he had friends with whom he rode motorcycles during the summer.  The Veteran noted that he really did not have many interests or activities other than motorcycling.  The Veteran reported that since November 2010 and his forced retirement, he had been spending his time working on a small farm he obtained 26 years before and had been spending most of his time caring for the sixty animals (cows and calves) on the farm.  The Veteran reported having combat-related dreams or dreams of being chased almost every night, usually between 2:00 and 3:30 a.m., sweating and being unable to go back to sleep because of his fear.  The examiner noted that although the Veteran denied having any thoughts or feelings about killing himself, he had to think about the answer to the question and implied that he has given this issue some thought.  

On examination, the Veteran demonstrated unremarkable motor activity.  He made appropriate eye contact throughout the interview, he appeared nervous at the beginning but relaxed as the session progressed and developed rapport with the examiner.  His speech was normal in content, volume, rate, tone, and articulation.  The Veteran reported that he could not remember having any previous examinations for PTSD; he also had problems remembering activities during the previous week.  As the evaluation progressed, the Veteran provided necessary details of his activities and referred to previous PTSD examinations.  Also, he demonstrated clarity of thought and adequate memory during a phone call he received from his son.  The Veteran answered this call and offered extensive, concise, detailed information about how to care for one of his new calves.  After the first few minutes of this evaluation, the Veteran's thought processes were logical, coherent, and goal directed.  General fund of information was adequate and consistent with persons who function in the average to above average range of intellectual capacity.  He appeared to be a reliable historian.  The Veteran's mood appeared euthymic and his affect was mood congruent.  He denied all symptoms of psychosis and did not appear to be responding to internal stimuli.  The Veteran denied suicidal ideation, intent, and plan.  He also denied recurrent thoughts of death.  

The examiner noted that the symptoms of the Veteran's PTSD included anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  

The examiner noted that results of examination indicate that he continued to meet the criteria for PTSD but that overall, the quantity and severity of his PTSD symptoms had mildly improved since his previous examination as indicated by decreased irritability and anger due largely to medication management, decreased feelings of detachment from others, increased interest in significant activities, increased social involvement, and a denial of involuntary non-triggered intrusive memory of the trauma.  The examiner noted that the Veteran's sleep continued to be disturbed by his nightly nightmares related to his combat in Vietnam.

The examiner diagnosed PTSD, and determined that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.       

The findings of record indicate that different times during the appeal period, the Veteran's PTSD symptoms matched nearly all of the rating criteria for a 30 percent rating (depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss); some of the rating criteria for a 50 percent rating (disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships); and some of the rating criteria for a 70 percent rating (obsessional rituals that interfere with routine activities; impaired impulse control; and difficulty in adapting to stressful circumstances).  In addition, there is evidence that the Veteran does indeed have some suicidal ideation.  

The Veteran has also been assigned GAF scores of 50 and 53.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 51 to 60 indicates the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers).  A GAF score of 41 to 50 indicates the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social or occupational functioning (e.g., no friends).  Although such scores are not dispositive of the evaluation issue, they must be considered in light of the actual symptoms of the Veteran's disorder. 

At its worst, the Veteran's PTSD symptoms and GAF scores reflected occupational and social impairment with deficiencies in most areas.  At its best, the Veteran's PTSD symptoms reflected occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.       

The Board notes that in his February 2012 statement, the Veteran stated that his symptoms had gotten a lot worse and more often and noted recurring dreams of fire fights and booby traps which caused diminished sleep and subsequent irritability, anxiety, and anger.  In addition, in an April 2012 statement, the Veteran's wife noted that he was short tempered and became angry at nothing, making it impossible to be around him.     

Although the February 2012 VA examiner determined that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity indicative of a 50-percent evaluation, the GAF score of 50 assigned at that time is indicative of serious impairment in social and occupational functioning, more in line with the criteria for a 70-percent evaluation.  In this case, the record does suggest suicidal ideation and obsessional ritual in which the Veteran finds it necessary to get up, walk around the house, and check to make sure no one is trying to break into the house).       

The February 2012 VA examiner also commented that the Veteran's bad dreams were worse than three years prior and that most of the other PTSD symptoms were worse or about the same as three years prior.  The examiner commented that the Veteran had moderate to serious symptoms of anxiety and depression and moderate to serious impairment in social and occupational functioning.  Further, the April 2013 VA examiner indicated that it appeared that the Veteran's PTSD symptoms had remained the same compared with the February 2012 VA examination but had worsened compared to the January 2009 VA examination.  

The Board notes that the January 2009 VA examiner assigned a GAF score of 53 and opined that the Veteran's employability was impaired by his psychiatric condition and that his quality of life was significantly impaired due to his symptoms.  At the time of the January 2009 VA examination, the Veteran was working.  He reported having four or five friends who he saw about three times a year, and he reported having problems with his temper and depression.  At that time, the Veteran reported passive suicidal thoughts about four times a month.  He also reported recurring nightmares about three times a week, markedly diminished interest in or participation in significant activities, a feeling of detachment or estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran stated that he believed his PTSD symptoms had worsened as evidenced by increased impatience, racing heart, increased temper, and an increased preference for isolated work.

In this case, the record clearly demonstrates an increase in some of the Veteran's PTSD symptoms since the VA examination in January 2009.  Nightmares and poor sleep went from three days a week in January 2009 to seven days a week in February 2012 causing him to be more irritable, short-tempered, and angry.  At the April 2013 VA examination, the Veteran reported the frequency of his nightmares as "just about every night."  In February 2014, the Veteran reported having combat-related dreams or dreams of being chased almost every night, usually between 2:00 and 3:30 a.m.  

In addition, the Veteran reported intrusive thoughts in January 2009.  He indicated in April 2013, however, that he experienced such thoughts a lot more than ever before, about four to five times a week, and stated that previously he had been busy and distracted from such thoughts. 

Further, although the Veteran reported compulsive behavior in January 2009, the VA examiner found that the Veteran's behavior of "counting things" was within normal limits; however, in February 2012, the Veteran reported ritualistic behavior of needing to get up, walk around the house, and check to make sure no one was trying to break into the house.  He also reported in April 2013 that he checked the house, locks, and perimeter.    

The January 2009 VA examiner noted that the intensity of the Veteran's anxiety was mild to moderate.  The February 2012 VA examiner noted that clinical testing demonstrated severe symptoms of depression and moderate to severe anxiety.  The April 2013 VA examiner noted that that clinical testing revealed severe symptoms of depression and moderate to severe anxiety.  

In February 2012, the Veteran reported that because he was not working, he was better able to relax and relieve tension in his neck which caused pain.  In April 2013, the Veteran stated that he did not see a change in his mood due to medication but then added, "maybe a little less quick to blow up and get angry."  The Veteran also noted in February 2014 that he had occasional irritable behavior and anger outbursts but that this area had improved due to medication.  

During the appeal period, some of the Veteran's PTSD symptoms had increased in severity to a point where the Veteran is experiencing symptoms on a more frequent basis as well as to a greater intensity than he did in January 2009.  In addition, there is evidence in February 2012 of ritualistic behavior which not reported in January 2009.  Further, it appears that although the Veteran denied suicidal ideation in February 2012, there was an indication of such.   

Although there is medical evidence that characterizes the Veteran's PTSD symptoms as moderate and falling squarely within a 50-percent evaluation, the Board believes that this is a case where the positive evidence and the negative evidence are at least in a state of equipoise.  Taking such evidence into account, the Board finds that the Veteran's PTSD has been manifested by symptomatology that resulted in occupational and social impairment, with deficiencies in most areas, such as work, and family relations, judgment, thinking or mood. 

Throughout the appeal period, the Veteran has reported depression, anxiety, nightly recurring nightmares, difficulty staying asleep, diminished interest in or participation in significant activities, a feeling of detachment or estrangement from others, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.

The Board notes that it appears that with the help of medication, Veteran's irritability and anger has decreased and his participation in social activities has increased.  He reported in February 2014 that he was getting together with a neighbor once a week to talk and "drink a couple of beers" and going to the VFW about twice a month.  The Veteran reported social involvement with his in-laws and frequent dinners with one of his sons and grandchildren.  The Veteran also reported riding motorcycles with friends with during the summer.   The Veteran reported that he enjoyed raising animals and doing work on his farm.

Despite the improvement in the Veteran's PTSD symptoms shown at the February 2014 VA examination, the Board finds that during the appeal period, at its worst, the Veteran's PTSD, depression, and anxiety symptoms were shown to cause occupational and social impairment with deficiencies in most areas.  

Therefore, by resolving all doubt in favor of the Veteran, the Board finds that the Veteran's symptoms, at their worst, more nearly approximate the criteria for the 70 percent rating.  They, however, never approached the severity contemplated for the 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.  There has never been any indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name. 

Upon consideration of all of the relevant current evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas; but not manifested by total occupational and social impairment. 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) . 

The criteria pertaining to PTSD in the Rating Schedule focus on various psychiatric symptoms.  As discussed above, the Veteran's current PTSD symptoms fall squarely within the criteria.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 


ORDER

Entitlement to an evaluation of 70 percent, but no higher, for PTSD is granted subject to the law and regulations governing the payment of monetary benefits.


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or disabilities that have not been service connected.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  

As a 70-percent evaluation has been granted herein for the Veteran's PTSD, the Veteran meets the percentage requirements for a total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16(a).  Service connection is also in effect for tinnitus rated as 10 percent disabling and bilateral hearing loss rated as zero percent disabling.

The Veteran has undergone several VA examinations since he filed his application for a TDIU in April 2012.  In April 2012, a VA psychologist opined that the Veteran's psychological and emotional problems should not preclude gainful employment in physical or sedentary employment.  In April 2012, a VA audiologist opined that the Veteran's hearing loss and/or tinnitus did not render him unable to secure and maintain substantially gainful employment.  The audiologist explained that with amplification and reasonable accommodations, his hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  The audiologist noted that the Veteran might have trouble working well in very noisy environments and in environments which required him to often use non face-to-face communications equipment or in jobs which required a great deal of attention to high pitched sound.  In April 2013, a VA clinical psychologist opined that the Veteran's psychiatric condition did not preclude him from obtaining and maintaining gainful employment.  In March 2014, a VA psychologist opined that there was no evidence to suggest that the Veteran's current psychiatric condition would preclude him from obtaining and maintaining gainful employment.  The psychologist noted that by the Veteran's self report, he was able to handle the significant responsibilities of managing a small farm (i.e., buying and selling cattle, caring for his animals, and managing finances associated with his farm business).    

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175. 

Although the record is replete with opinions which consider the occupational effects of the Veteran's disabilities, there is no opinion of record which considers the occupational effect of these disabilities in combination.  As such, the claim for a TDIU must be remanded for such an opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA compensation examination to assess the severity of his service-connected disabilities (all of them in combination) with a description of the functional impairment caused on the Veteran's ability to obtain and maintain substantially gainful employment without consideration of his age or disabilities that are not service connected. 

It is, therefore, essential that the examiner review Virtual VA records and VBMS records for the pertinent medical and other history and perform all necessary diagnostic testing and evaluation.  It also is imperative that the examiner discuss the rationale of the opinion, whether favorable or unfavorable, and if necessary, citing to specific evidence in the Virtual VA and VBMS files.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


